Citation Nr: 0937920	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the March 23, 1972, Regional Office decision 
terminating the Veteran's prestabilization temporary total 
rating effective as of June 1, 1972, was clearly and 
unmistakably erroneous.  

2.  Entitlement to service connection for a chronic low back 
disorder.  

3.  Entitlement to service connection for a chronic left 
ankle disorder to include a scar.  

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the Veteran's Type II diabetes mellitus.  

5.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's left upper extremity shell fragment 
wound residuals with ulnar, medial, and radial nerve injury, 
left little (fifth) finger flexion deformity, and 
degenerative joint disease for the period prior to January 
16, 2007.  

6.  Entitlement to a disability evaluation in excess of 60 
percent for the Veteran's loss of use of the left hand with 
neurovascular damage for the period on and after January 16, 
2007.  

7.  Entitlement to an increased disability evaluation for the 
Veteran's left mandibular area shell fragment wound residuals 
with Muscle Group XXIII injury, retained foreign bodies, left 
mandibular fracture residuals, and a scar, currently 
evaluated as 50 percent disabling.  

8.  Entitlement to an increased disability evaluation for the 
Veteran's left upper arm shell fragment wound residuals with 
Muscle Group V injury, currently evaluated as 20 percent 
disabling.  

9.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the Veteran's left upper extremity scar.  

10.  Entitlement to an initial disability evaluation in 
excess of 20 percent for the Veteran's left shoulder 
degenerative joint disease.  

11.  Entitlement to an initial disability evaluation in 
excess of 20 percent for the Veteran's left lower extremity 
vascular damage.  

12.  Entitlement to an initial disability evaluation in 
excess of 20 percent for the Veteran's lung shell fragment 
wound residuals with retained foreign bodies.  

13.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the Veteran's left neck shell 
fragment wound residuals with retained foreign bodies.  

14.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the Veteran's cervical spine 
degenerative disc disease.  

15.  Entitlement to an increased disability evaluation for 
the Veteran's right forearm and dorsal distal radius shell 
fragment wound residuals with Muscle Groups VIII and IX 
injury, retained right axillary area foreign bodies, and 
scars, currently evaluated as 10 percent disabling.  

16.  Entitlement to an increased disability evaluation for 
the Veteran's upper left thigh shell fragment wound residuals 
with Muscle Groups XIV, XV, and XVII injury and retained 
medial to lesser trochanter area foreign bodies, currently 
evaluated as 10 percent disabling.  

17.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the Veteran's right shoulder shell 
fragment wound residuals with retained foreign bodies, 
tendonitis, and bursitis.  

18.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the Veteran's right upper extremity 
neurovascular damage.  

19.  Entitlement to a compensable disability evaluation for 
the Veteran's left upper chest shell fragment wound residuals 
with Muscle Group I injury and a scar.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to May 1971.  
The Veteran was severely wounded in Republic of Vietnam and 
received the Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
St. Louis, Missouri, Regional Office which granted service 
connection for a left upper extremity scar and left shoulder 
degenerative joint disease; assigned 20 percent evaluations 
for those disabilities; granted service connection for left 
neck shell fragment wound residuals with retained foreign 
bodies and cervical spine (neck) degenerative disc disease; 
assigned 10 percent evaluations for those disabilities; 
increased the evaluation for the Veteran's left upper arm 
shell fragment wound residuals with Muscle Group V injury 
from 10 to 20 percent; increased the evaluation for his right 
forearm and dorsal distal radius shell fragment wound 
residuals with Muscle Groups VIII and IX injury, retained 
right axillary area foreign bodies, and scars from 
noncompensable to 10 percent; determined that the March 23, 
1972, rating decision which terminated the prestabilization 
temporary total evaluation for his service-connected 
disabilities effective as of June 1, 1972, was not clearly 
and unmistakably erroneous; and denied increased evaluations 
for his left upper extremity shell fragment wound residuals 
with ulnar, medial, and radial nerve injury, left little 
(fifth) finger flexion deformity, and degenerative joint 
disease, upper left thigh shell fragment wound residuals with 
Muscle Groups XIV, XV, and XVII injury and retained medial to 
lesser trochanter area foreign bodies, and left upper chest 
shell fragment wound residuals with Muscle Group I injury and 
a scar.  

In April 2007, the Lincoln, Nebraska, Regional Office (RO) 
granted service connection for both Type II diabetes mellitus 
and left lower extremity vascular damage; assigned 20 percent 
evaluations for those disabilities; granted service 
connection for both right shoulder shell fragment wound 
residuals with retained foreign bodies, tendonitis, and 
bursitis and right upper extremity neurovascular damage; 
assigned 10 percent evaluations for those disabilities; 
recharacterized the Veteran's left upper extremity shell 
fragment wound residuals with ulnar, medial, and radial nerve 
injury, left little (fifth) finger flexion deformity, and 
degenerative joint disease as loss of use of the left hand 
with neurovascular damage evaluated as 60 percent disabling; 
effectuated that award as of January 16, 2007; granted 
special monthly compensation based on loss of use of the left 
hand; and denied service connection for both a low back 
disorder and a left ankle disorder to include a scar.  

In November 2007, the RO established service connection for 
lung shell fragment wound residuals with retained foreign 
bodies and assigned a 20 percent evaluation for that 
disability.  In January 2008, the RO increased the evaluation 
for the Veteran's left mandibular area shell fragment wound 
residuals with Muscle Group XXIII injury from 30 to 50 
percent disabling.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected Type 
II diabetes mellitus, left upper extremity scar, left 
shoulder degenerative joint disease, left lower extremity 
vascular damage, lung shell fragment wound residuals, left 
neck shell fragment wound residuals, cervical spine 
degenerative disc disease, right shoulder shell fragment 
wound residuals, and right upper extremity neurovascular 
damage.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial disability 
evaluation in excess of 20 percent for the Veteran's Type II 
diabetes mellitus; an initial disability evaluation in excess 
of 20 percent for his left upper extremity scar; an initial 
disability evaluation in excess of 20 percent for his left 
shoulder degenerative joint disease; an initial disability 
evaluation in excess of 20 percent for his left lower 
extremity vascular damage; an initial disability evaluation 
in excess of 20 percent for his lung shell fragment wound 
residuals with retained foreign bodies; an initial disability 
evaluation in excess of 10 percent for his left neck shell 
fragment wound residuals with retained foreign bodies; an 
initial disability evaluation in excess of 10 percent for his 
cervical spine degenerative disc disease; an initial 
disability evaluation in excess of 10 percent for his right 
shoulder shell fragment wound residuals with retained foreign 
bodies, tendonitis, and bursitis; and an initial disability 
evaluation in excess of 10 percent for his right upper 
extremity neurovascular damage.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

The issues of the Veteran's entitlement to service connection 
for a chronic low back disorder and a chronic left ankle 
disorder; the evaluation of his left upper extremity shell 
fragment wound residuals with ulnar, medial, and radial nerve 
injury, left little (fifth) finger flexion deformity, and 
degenerative joint disease for the period prior to January 
16, 2007; the evaluation of his loss of use of the left hand 
with neurovascular damage for the period on and after January 
16, 2007; an increased evaluation for his left mandibular 
area shell fragment wound residuals with Muscle Group XXIII 
injury, retained foreign bodies, left mandibular fracture 
residuals, and scar; an increased evaluation for his left 
upper arm shell fragment wound residuals with Muscle Group V 
injury; the evaluation of his left upper extremity scar, left 
lower extremity vascular damage, lung shell fragment wound 
residuals, left neck shell fragment wound residuals, and 
cervical spine degenerative disc disease; increased 
evaluations for his right forearm and dorsal distal radius 
shell fragment wound residuals with Muscle Groups VIII and IX 
injury and upper left thigh shell fragment wound residuals 
with Muscle Groups XIV, XV, and XVII injury and retained 
medial to lesser trochanter area foreign bodies; the 
evaluation of his right shoulder shell fragment wound 
residuals and right upper extremity neurovascular damage; and 
an increased evaluation for the Veteran's left upper chest 
shell fragment wound residuals are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In August 1971, the RO established service connection for 
shell fragment wound residuals of the face, both upper 
extremities, the left leg, and the chest wall, left 
mandibular condyle fracture residuals, left brachial artery 
and vein injury, left deep femoral vein injury, a disfiguring 
left facial scar, complete left lower radicular group 
paralysis and the left hand, Muscle Groups XIV and XV injury, 
and hypertension; assigned a prestabilization temporary total 
rating under the provisions of 38 C.F.R. § 4.28; and 
effectuated the award as of May 14, 1971.  

2.  On March 23, 1972, the RO determined that the Veteran's 
service-connected disabilities were essentially static in 
nature; terminated his prestabilization total temporary 
rating effective as of May 31, 1972; and recharacterized the 
Veteran's service-connected disabilities as left mandibular 
area shell fragment wound residuals with Muscle Group XXIII 
injury, retained foreign bodies, left mandibular fracture 
residuals, and scar evaluated as 30 percent disabling, left 
(minor) upper extremity shell fragment wound residuals with 
ulnar, medial, and radial nerve injury and left little 
(fifth) finger flexion deformity evaluated as 30 percent 
disabling, left upper arm shell fragment wound residuals with 
Muscle Group V, VI, and VIII injury, retained foreign bodies, 
and scars evaluated as 10 percent disabling, upper left 
thigh, hip, and groin area shell fragment wound residuals 
with Muscle Groups XIV, XV, and XVII injury and retained 
medial to lesser trochanter area foreign bodies evaluated as 
10 percent disabling, hypertension evaluated as 10 percent 
disabling, left upper chest shell fragment wound residuals 
with Muscle Group I injury, and right (major) forearm and 
dorsal distal radius shell fragment wound residuals with 
Muscle Groups VIII and IX injury, retained right axillary 
area foreign bodies, and scars evaluated as noncompensable; 
and effectuated the awards as of June 1, 1972.  The Veteran 
was informed in writing of the decision and his appellate 
rights in March 1972.  The Veteran did not submit a notice of 
disagreement with the adverse decision. 

3.  The evidence before the RO on March 23, 1972, indicated 
that the Veteran's prestabilization temporary total rating 
had been in effect since May 14, 1971, and he reported being 
employed.  

4.  The Veteran's Type II diabetes mellitus has been 
objectively shown to manifested by the daily use of an oral 
hypoglycemic agent, a restricted diet, and no restriction of 
his physical activities or any associated diabetic 
complications.  


CONCLUSIONS OF LAW

1.  The RO did not commit clear and unmistakable error in its 
March 23, 1972, rating decision terminating the Veteran's 
prestabilization temporary total rating effective as of June 
1, 1972,  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.28 
(1971); 38 C.F.R. § 3.105(a) (2008).  

2.  The criteria for an initial evaluation in excess of 20 
percent for the Veteran's Type II diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.119, Diagnostic Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  

Initially, the Board observes that the VCAA does not apply to 
claims of clear and unmistakable error.  Hines v. Principi, 
18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  

In reviewing the evaluation of the Veteran's Type II diabetes 
mellitus, the Board observes that the RO issued VCAA notices 
to the Veteran in January 2007, June 2007, and July 2008 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection, and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The January 2007 VCAA notice was issued to the 
Veteran prior to the April 2007 from which the instant appeal 
arises.  
The VA has attempted to secure all relevant documentation.  
The Veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  There 
remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to 
the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  


II.  Prestabilization Temporary Total Rating

A.  Historical Review

A March 1971 Army physical evaluation board report indicates 
that the Veteran was struck by multiple metallic fragments 
during a June 1969 rocket attack in the Republic of Vietnam.  
He sustained shell fragment wounds to the left neck, the 
chest, both upper extremities, and the left lower extremity; 
a left mandibular fracture; left brachial artery and vein and 
left deep femoral vein injury; and left median nerve injury.  
The report of a June 1971 VA examination for compensation 
purposes states that the Veteran reported that he was 
unemployed.  The Veteran was diagnosed with left brachial 
plexus injury with involvement of the left median, ulnar, and 
radial nerves; left hemithorax gunshot wound residuals; 
multiple shell fragment wound residuals to the face, the 
right forearm, the left arm and hand, the chest, and the left 
upper leg including retained metallic foreign bodies and 
scars; left second, third, fourth, and fifth interphalangeal 
joint limitation of motion; left fifth finger flexion 
contracture; and peripheral vascular injury residuals.  In 
August 1971, the RO established service connection for shell 
fragment wound residuals of the face, both upper extremities, 
the left leg, the chest wall, left mandibular condyle 
fracture residuals, left brachial artery and vein injury, 
left deep femoral vein injury, a disfiguring left facial 
scar, complete left lower radicular group paralysis and the 
left hand, Muscle Groups XIV and XV injury, and hypertension; 
assigned a prestabilization temporary total rating under the 
provisions of 38 C.F.R. § 4.28; and effectuated the award as 
of May 14, 1971.  

The report of a February 1972 VA examination for compensation 
purposes notes that the Veteran reported that he was employed 
as a gas station attendant.  On mental status examination, 
the Veteran stated that he had just begun his employment as a 
gasoline station attendant and "works steadily."  The 
Veteran was diagnosed with a left ulnar nerve injury with 
left little (fifth) finger flexion deformity and an inability 
to oppose his left thumb and fifth finger; left radial and 
medial nerve injury; multiple face, left mandibular area, 
neck, left chest wall, right forearm, left upper arm, left 
cervical, left supracervical, right hip, left upper leg, 
shell fragment wound residuals including retained foreign 
bodies and scars; thenar, hypothenar, and left hand intrinsic 
and extrinsic muscle atrophy; left fifth proximal and distal 
interphalangeal joint ankylosis with the inability to oppose 
the left thumb and the fourth and fifth fingers; loss of left 
biceps muscle; and hypertension.  

In March 1972, the RO determined that the Veteran's 
"disabilities are essentially static;" terminated his 
prestabilization total temporary rating effective as of May 
31, 1972; and recharacterized the Veteran's service-connected 
disabilities as left mandibular area shell fragment wound 
residuals with Muscle Group XXIII injury, retained foreign 
bodies, left mandibular fracture residuals, and scar 
evaluated as 30 percent disabling, left (minor) upper 
extremity shell fragment wound residuals with ulnar, medial, 
and radial nerve injury and left little (fifth) finger 
flexion deformity evaluated as 30 percent disabling; left 
upper arm shell fragment wound residuals with Muscle Group V, 
VI, and VIII injury, retained foreign bodies, and scars 
evaluated as 10 percent disabling; upper left thigh, hip, and 
groin area shell fragment wound residuals with Muscle Groups 
XIV, XV, and XVII injury and retained medial to lesser 
trochanter area foreign bodies evaluated as 10 percent 
disabling; hypertension evaluated as 10 percent disabling; 
left upper chest shell fragment wound residuals with Muscle 
Group I injury, and right (major) forearm and dorsal distal 
radius shell fragment wound residuals with Muscle Groups VIII 
and IX injury, retained right axillary area foreign bodies, 
and scars evaluated as noncompensable; and effectuated the 
awards as of June 1, 1972.  The Veteran had a combined 60 
percent evaluation.  The Veteran was informed in writing of 
the decision and his appellate rights in March 1972.  He did 
not submit a notice of disagreement (NOD) with the decision.  

B.  Clear and Unmistakable Error

Generally, appellate review is initiated by a NOD and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent such action, a rating 
determination is considered to be final and is not subject to 
review except upon a finding of clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 2002).  Title 38 of the Code of 
Federal Regulations (2008) provides, in pertinent part, that:  

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2008).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, 12 Vet. App. 413, 419 (1999).  A 
determination of clear and unmistakable error is dependent 
solely upon a review of that evidence which was before the 
adjudicator at the time of the challenged decision.  

In March 1972 and at the present time, a temporary total (100 
percent) evaluation is to be assigned for an unstabilized 
service-connected condition manifested by severe disability 
where substantially gainful employment is not feasible or 
advisable.  38 C.F.R. § 4.28 (2008).  The provisions of 38 
C.F.R. § 4.28 clarify that:  

The following ratings may be assigned, in 
lieu of ratings prescribed elsewhere, 
under the conditions stated for 
disability from any disease or injury.  
The prestabilization rating is not to be 
assigned in any case in which a total 
rating is immediately assignable under 
the regular provisions of the schedule or 
on the basis of individual 
unemployability.  The prestabilization 50 
percent rating is not to be used in any 
case in which a rating of 50 percent or 
more is immediately assignable under the 
regular provisions.  

Note (1).  VA examination is not required 
prior to assignment of prestabilization 
ratings; however, the fact that 
examination was accomplished will not 
preclude assignment of these benefits.  
Prestabilization ratings are for 
assignment in the immediate 
post-discharge period.  They will 
continue for a 12-month period following 
discharge from service.  However, 
prestabilization ratings may be changed 
to a regular schedular total rating or 
one authorizing a greater benefit at any 
time.  In each prestabilization rating, 
an examination will be requested to be 
accomplished not earlier than 6 months 
nor more than 12 months following 
discharge.  In those prestabilization 
ratings in which following examination 
reduction in evaluation is found to be 
warranted, the higher evaluation will be 
continued to the end of the 12th month 
following discharge or to the end of the 
period provided under § 3.105(e) of this 
chapter, whichever is later.  Special 
monthly compensation should be assigned 
concurrently in these cases whenever 
records are adequate to establish 
entitlement.  

Note (2).  Diagnosis of disease, injury, 
or residuals will be cited, with 
diagnostic code number assigned from this 
rating schedule for conditions listed 
therein.  

In his July 2006 claim, the Veteran advanced that:

I request the VA open a claim of clear 
and unmistakable error on the rating 
decision dated March 23, 1972.  The VA 
reduced my benefits from 100% and I 
believe this was an error.  I should have 
continued to receive the 100%.  I was 
granted 100% in 1975 which included 
individual unemployability, but I believe 
that I am entitled to 100% direct service 
connection for my multiple injuries.  

In his May 2007 NOD and July 2007 Appeal to the Board (VA 
Form 9), the Veteran's attorney advanced that the March 23, 
1972, rating decision was clearly and unmistakably erroneous 
as it "in effect reevaluated Veteran's service-connected 
injury."  

The RO terminated the Veteran's prestabilization temporary 
total rating on June 1, 1972, and assigned specific 
evaluations under the pertinent diagnostic codes effective as 
of the termination date in accordance with 38 C.F.R. § 4.28.  
That regulation specifically directs that prestabilization 
evaluations are solely for "assignment in the immediate 
post-discharge period" and "will continue for a 12-month 
period following discharge from service."  Given that the 
Veteran reported that he was employed and as the 
prestabilization temporary total rating had been in effect 
since May 14, 1971, the Board concludes that the RO did not 
commit clear and unmistakable error in terminating the 
Veteran's prestabilization temporary total rating as of June 
1, 1972.  

I
III.  Diabetes Mellitus

A.  Historical Review

The Veteran served in the Republic of Vietnam.  The report of 
a March 2007 VA examination for compensation purposes states 
that the Veteran was diagnosed with Type II diabetes mellitus 
treated with medication and diet.  In April 2007, the RO 
established service connection for Type II diabetes mellitus; 
assigned a 20 percent evaluation for that disability; and 
effectuated the award as of January 16, 2007.  

B.  Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  A 20 percent 
evaluation is warranted for diabetes mellitus requires the 
use of insulin and a restricted diet or the use of an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities.  A 60 percent evaluation 
requires the use of insulin, a restricted diet, and 
regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  Compensable diabetic complications are 
to be separately evaluated unless they are part of the 
criteria used to support a 100 percent schedular evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

In his January 2007 claim for service connection, the Veteran 
advanced that he had been initially diagnosed with Type II 
diabetes mellitus in 2004; took Glucophage; and watched his 
diet and activities.  

At the April 2007 VA examination for compensation purposes, 
the Veteran reported that he used Glucophage on a daily basis 
and followed a special or restricted diet.  He denied 
experiencing hypoglycemic reactions, ketoacidosis, or 
secondary diabetic complications.  He had not been instructed 
to restrict his physical activities due to his diabetes 
mellitus.  The Veteran was diagnosed with stable Type II 
diabetes mellitus.  His sensory complaints were attributed to 
his multiple service-connected shell fragment wound 
residuals.  

A March 2007 treatment record from R. M. N., M.D., conveys 
that the Veteran had non-insulin dependent diabetes mellitus.  
In his May 2007 NOD and July 2007 Appeal to the Board (VA 
Form 9), the Veteran's attorney advanced that the Veteran 
believed that his Type II diabetes mellitus met the criteria 
for a higher initial evaluation.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's Type II diabetes mellitus has been objectively 
shown to require the daily use of an oral hypoglycemic agent, 
a restricted diet, and no restriction of his physical 
activities.  He has not been found to exhibit any associated 
diabetic complications.  In the absence of objective evidence 
of the regulation of the Veteran's activities secondary to 
his diabetes mellitus or i any associated diabetic 
complications, an evaluation in excess of 20 percent is not 
merited.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  

Given these facts, the Board concludes that an initial 20 
percent evaluation and no more is warranted for the Veteran's 
Type II diabetes mellitus.  The Veteran's diabetic 
symptomatology falls squarely within the relevant diagnostic 
criteria.  Therefore, an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2008).  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

The March 23, 1972, RO decision terminating the Veteran's 
prestabilization temporary total rating effective as of June 
1, 1972, was not clearly and unmistakable erroneous.  

An initial evaluation in excess of 20 percent for the 
Veteran's Type II diabetes mellitus is denied.  


REMAND

The Veteran asserts that service connection for both a 
chronic low back disorder and a chronic left ankle disorder 
is warranted.  In his January 2007 claim for service 
connection, the Veteran advanced that he sustained a low back 
injury during active service when he was thrown several feet 
by the explosion in which he sustained his multiple 
service-connected shell fragment wound residuals.  He 
asserted further that he had a tendon removed from his left 
ankle and transplanted to his left wrist in 1970 during 
active service.  He reported that he had a 1.5 inch-long scar 
on his ankle from the procedure and suffered from chronic 
left ankle pain since active service.  

In reviewing the record, the Board observes that the clinical 
record is in apparent conflict as to the nature and etiology 
of the Veteran's chronic low back and left ankle 
disabilities.  A January 2007 written statement from J. M. 
C., M.D., conveys that:

This patient was thrown during the 
[inservice rocket explosion in which he 
sustained multiple shell fragment wounds] 
and has had low back pain since that 
time.  He has known lumbar disk disease 
and cervical disk disease.  

***

He had a tendon removed from the left 
ankle and pain in the left ankle and a 
scar along that as a result.  The pain 
has existed since 1969 and continues to 
worsen with time.  

The report of the March 2007 VA examination for compensation 
purposes states that the Veteran was diagnosed with lumbar 
spine degenerative disc disease.  The examiner opined that 
the Veteran's lumbar spine degenerative disc disease was not 
related to either active service or his service-connected 
disabilities.  The Veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
left ankle.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The Veteran's appeal encompasses the evaluation of multiple 
disabilities effecting multiple muscle groups, nerves, and 
arteries in the upper and lower extremities and the 
neck/cervical spine.  It appears that the evaluations were 
not assigned with explicit consideration of the provisions of 
38 C.F.R. § 4.14 (pertaining to the evaluation of a single 
disability under multiple diagnostic codes); 38 C.F.R. 
§§ 4.55, 4.56 (pertaining to the evaluations and combination 
of evaluations for muscle and nerve injuries); 38 C.F.R. 
§ 4.68 (pertaining to the amputation rule); and 38 C.F.R. 
§ 4.69 (pertaining to the dominant hand).  It would not be 
appropriate for the Board to apply these regulations to the 
Veteran's appeal in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic low back disorder 
and left ankle disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should advance opinions as 
to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
low back disorder had its onset 
during active service; is 
etiologically related to the 
Veteran's combat-related trauma 
and/or active service in general; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left ankle disorder had its onset 
during active service; is 
etiologically related to the 
Veteran's combat-related trauma 
and/or active service in general; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted. 

3.  Then readjudicate the Veteran's 
claims of entitlement to service 
connection for a chronic low back 
disorder and a chronic left ankle 
disorder to include a scar; an evaluation 
in excess of 30 percent for his left 
upper extremity shell fragment wound 
residuals with ulnar, medial, and radial 
nerve injury, left little (fifth) finger 
flexion deformity, and degenerative joint 
disease for the period prior to January 
16, 2007; an evaluation in excess of 60 
percent for his loss of use of the left 
hand with neurovascular damage for the 
period on and after January 16, 2007; an 
increased evaluation for his left 
mandibular area shell fragment wound 
residuals with Muscle Group XXIII injury, 
retained foreign bodies, left mandibular 
fracture residuals, and scar; an 
increased evaluation for his left upper 
arm shell fragment wound residuals with 
Muscle Group V injury; an initial 
evaluation in excess of 20 percent for 
his left upper extremity scar; an initial 
evaluation in excess of 20 percent for 
his left shoulder degenerative joint 
disease; an initial evaluation in excess 
of 20 percent for his left lower 
extremity vascular damage; an initial 
evaluation in excess of 20 percent for 
his lung shell fragment wound residuals 
with retained foreign bodies; an initial 
evaluation in excess of 10 percent for 
his left neck shell fragment wound 
residuals with retained foreign bodies; 
an initial evaluation in excess of 10 
percent for his cervical spine 
degenerative disc disease; an increased 
evaluation for his right forearm and 
dorsal distal radius shell fragment wound 
residuals with Muscle Groups VIII and IX 
injury, retained right axillary area 
foreign bodies, and scars; an increased 
evaluation for his upper left thigh shell 
fragment wound residuals with Muscle 
Groups XIV, XV, and XVII injury, and 
retained medial to lesser trochanter area 
foreign bodies; an initial evaluation in 
excess of 10 percent for his right 
shoulder shell fragment wound residuals 
with retained foreign bodies, tendonitis, 
and bursitis; an initial evaluation in 
excess of 10 percent for his right upper 
extremity neurovascular damage; and a 
compensable evaluation for his left upper 
chest shell fragment wound residuals with 
Muscle Group I injury and a scar with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. §§ 3.310(a), 4.14, 4.55, 4.56, 
4.68, 4.69 (2008); and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  

If the benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
application and claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


